Title: To George Washington from Bushrod Washington, 24 January 1796
From: Washington, Bushrod
To: Washington, George


          
            Dear Uncle
            Richmond Jany 24. 1796
          
          I recd some time ago papers from Mr Keith respecting your Executorship of Colvill’s estate.
          I shall immediately bring suit in the Court of Chancery in order finally to close that business and to relieve you from embarrassment as to the disposition of the mony on hand. I will thank you to give me the general outlines of the business, and of your wishes, that I may be enabled thereby to frame my Bill.
          When I was at Mount Vernon last I saw at your Mill a number of Hogs of Mt Guinea breed, and as I have a place well fitted for the raising of them, which would be a great convenience and saving to a person living near an expensive market, I must beg from you enough to get me into Stock—I am so anxious about it that I would send up a Cart all the way to Mount Vernon for them.
          Nancy desires to be Joined with me in love to my Aunt & yourself. most sincerely wishing you Health I am dear Uncle your truly affect. Nephew
          
            B. Washington
          
        